Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1 and 7-25 are pending. Claims 1, 7, and 20 are amended. Claims 2-6 and 26-29 were previously cancelled. No new subject matter is added. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the indicator material layer comprises an extension of the second absorbent layer” in claim 20 is unclear whether there are three layers, as the indicator material layer being its own layer, or if there are two layers with the indicator material layer and second absorbent layer being the same which renders the claim indefinite. The phrase is not defined by the claim, the specification does not precede a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 broadens the scope of claim 19 by indicating that the second absorbent layer and the indicator material layer are the same layers, while claim 19 indicated a first and second absorbent layer as well as an additional indicator material layer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 20 will not be provided with a prior art rejection because the Examiner cannot interpret the claim to search for what the claim requires. 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 1, 7-19, and 21-23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askem et al. (US 20150174304 A1), hereinafter referred to as “Askem”.
Regarding claim 1, Askem teaches a wound dressing apparatus (see Paragraph [0015]) comprising: a wound contact layer (246) (see Figure 11A and 12A) comprising a proximal wound-facing face and a distal face (wound contact layer (246) has a face contacting the wound and a distal face contacting the transmission layer (237), see Figure 12A), wherein the proximal wound-facing face is configured to be positioned in contact with a wound (see Figure 11A); an absorbent layer (236) over the wound contact layer (see Figure 12A), the absorbent layer comprising one or more apertures (depressions (1332) can be holes or openings formed through or into the top surface of the absorbent layer, see Figure 72) (any of the features of the embodiments may be interchangeably combined, see Paragraph [0020]); a cover layer (244) configured to cover and form a seal over the wound contact layer and the absorbent layer (a 
Regarding claim 7, Askem teaches a wound dressing apparatus (see Paragraph [0015]) comprising: a wound contact layer (246) (see Figure 11A and 12A) comprising a proximal wound-facing face and a distal face (wound contact layer (246) has a face contacting the wound and a distal face contacting the transmission layer (237), see Figure 12A), wherein the proximal wound-facing face is configured to be positioned in contact with a wound (see Figure 12A); an indicator material layer (overlay layer (1316)); and a cover layer configured to cover and form a seal over the wound contact layer and the indicator material layer (a seal can be created between the cover layer and the wound contact layer, see Paragraph [0223]); wherein the indicator material layer (shaped features 1312 on overlay 1316) is configured to protrude 
Regarding claim 8, Askem further teaches wherein the indicator material layer is configured to provide a visual or a tactile indication of negative pressure (shaped features (1312) are identifiable by touch, see Paragraph [0404]).
Regarding claim 9, Askem further teaches wherein the indicator material layer has a shape selected from the group consisting of a rectangle, a semi- circle on a rectangle, a triangle, and a semi-circle (see Figure 71B).
Regarding claim 10, Askem further teaches wherein the indicator material layer comprises a length that is less than the length of the cover layer (shaped features (1312) has a length less than overlay (1316) see Figure 71B).
Regarding claim 11, Askem further teaches wherein the indicator material layer comprises a width that is less than the width of the cover layer (shaped features (1312) has a width less than overlay (1316) see Figure 71B).
claim 12, Askem further teaches wherein the indicator material layer comprises an absorbent material (In any embodiments disclosed, the top surface or top layer of the packing material can define one or more raised, depressed, and/or colored features (1336) analogous to shaped features (1312), see Paragraph [0405]).
Regarding claim 13, Askem further teaches further comprising a transmission layer (237) comprising a proximal wound-facing face and a distal face (layer (237) has a wound facing face and a distal face, see Figure 11A), the transmission layer positioned above the distal face of the wound contact layer (transmission layer (237) is positioned above the wound contact layer (246), see Figure 11A).
Regarding claim 14, Askem further teaches wherein the indicator material layer (1316) comprises a width that is less than the width of the transmission layer (transmission layer (237) can be incorporated to the dressing in Figure 71A-B) (the shaped features can have any suitable shape or size, see Paragraph [0399]) (therefore it would be reasonable for the shaped features (1316) to have a width less than the transmission layer).
Regarding claim 15, Askem further teaches wherein the indicator material layer comprises a length that is less than the length of the transmission layer (transmission layer (237) can be incorporated to the dressing in Figure 71A-B) (the shaped features can have any suitable shape or size, see Paragraph [0399]) (therefore it would be reasonable for the shaped features (1316) to have a length less than the transmission layer).
Regarding claim 16, Askem further teaches further comprising at least one absorbent layer (absorbent layer (236), see Figure 12A).
claim 17, Askem further teaches wherein the indicator material layer comprises a width that is less than the width of the at least one absorbent layer (absorbent layer (236) can be incorporated to the dressing in Figure 71A-B) (the shaped features can have any suitable shape or size, see Paragraph [0399]) (therefore it would be reasonable for the shaped features (1316) to have a width less than the absorbent layer).
Regarding claim 18, Askem further teaches wherein the indicator material layer comprises a length that is less than the length of the at least one absorbent layer (absorbent layer (236) can be incorporated to the dressing in Figure 71A-B) (the shaped features can have any suitable shape or size, see Paragraph [0399]) (therefore it would be reasonable for the shaped features (1316) to have a length less than the absorbent layer).

    PNG
    media_image1.png
    354
    669
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First absorbent layer having a wound facing face and a distal face)][AltContent: textbox (Second absorbent layer positioned on the distal face of the first absorbent layer)]Regarding claim 19, Askem further teaches wherein the at least one absorbent layer (236) comprises: a first absorbent layer comprising a proximal wound-facing face and a distal face (see annotated figure); and a second absorbent layer comprising a proximal wound-facing face and a 
Regarding claim 21, Askem further teaches an electronics area (electronics area can be position at an edge of the portion of the dressing, see Figure 12A) (snag it) and an absorbent area (236 and 238), wherein the absorbent area is configured to be positioned over the wound and the electronics area is configured to receive an electronics assembly positioned underneath the cover layer (electronics area consist of pump assembly and batteries (234), see Figure 12a).
Regarding claim 22, Askem further teaches further comprising a negative pressure source positioned underneath the cover layer in the electronics area (pump assembly (232), see Figure 12a).
Regarding claim 23, Askem further teaches wherein the indicator material layer is positioned at a portion of the absorbent area adjacent to the electronics area (the electronics area may be embedded with one or more of the absorption layers which also makes it adjacent to a portion of the absorption layers, see Figure 12a).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askem et (US 20150174304 A1).
Regarding claim 24, Askem teaches all of the limitations as discussed above in claim 21. However, Askem does not explicitly disclose wherein the indicator material layer comprises an extension that extends from the electronics area into a portion of the absorbent area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the electronics area to be located on top of the absorbent layers (which allows the indicator material layer to extend from the electronics area 
Regarding claim 25, Askem teaches all of the limitations as discussed above in claim 21. However, Askem does not explicitly disclose wherein the indicator material layer is positioned within the absorbent area.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the indicator material layer of Lecomte to be located in the absorbent area of Askem (as shown in Figure 12A, of Askem), since the claims to the indicator material layer which read on the prior art expect with regard to the position of the indicator material layer would not have modified the operation of the device (providing negative pressure to a wound). The particular placement of the indicator material layer would be obvious matter of design choice to one skilled in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the .
Response to Arguments
15.	Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
16.	Specifically, Applicant argues in Claim 1 that reciting “wherein the one or more apertures are positioned adjacent to the electronics assembly and along an edge of the absorbent layer” would overcome the prior art previously presented. 
In response to applicant’s amendment, the examiner respectfully disagrees that the amended claim would overcome Askem. As stated above, In Paragraph [0395]) Askem discloses “the one or more pressure indicators can be supported in any desired location on the dressing”.  Therefore, Askem still reads on these claim limitations and claim 1 would not be allowable. The different embodiments of Askem discloses the pressure indicators to be in various locations and the different locations of the pressure indicators would not change the overall function of the pressure indicator which is to indicate when there is negative pressure within the dressing. 
17.	Specifically, Applicant argues in Claim 7 that reciting “wherein the indicator material layer is configured to be obscured prior to application of negative pressure” would overcome the prior art.
In response to applicant’s amendment, the examiner fully agrees that the amendment would overcome the prior of Lectome. However, claim 7-21 would still be anticipated by Askem, as mapped above. 

In response to applicant’s amendment, the examiner respectfully disagrees that amended claim would overcome the 112 rejections. As indicated above it would still be unclear whether there are three layers, as the indicator material layer being its own layer, or if there are two layers with the indicator material layer and second absorbent layer being the same which renders the claim indefinite. Also claim 20 would still broaden the scope of claim 19. As previously discussed in the interview, Examiner suggest amending claim to depend from claim 16 and further amend claim 20 to recite “the at least one absorbent layer comprising a first absorbent layer and an indicator material layer that forms the second absorbent layer”. The suggested amendment would clearly distinguish that there are only two layers and would not broaden the scope of the claims. 
Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (3/11/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781
15 March 2022